             Case 1:20-cv-02674-TJK Document 36 Filed 03/26/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
BRENNAN CENTER FOR JUSTICE                )
 AT NYU SCHOOL OF LAW,                    )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                   Civil Action No. 1:20-cv-02674-TJK
                                          )
UNITED STATES DEPARTMENT OF               )
  COMMERCE, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

                                   JOINT STATUS REPORT

        Plaintiff and Defendants, by their counsel, respectfully submit this Joint Status Report

pursuant to the Court’s Minute Order of February 26, 2021.

                                   Joint Statement of the Parties

        The parties jointly provide the following update:

        1.      On February 23, 2021, via email, counsel for Plaintiff identified 174 documents on

the Vaughn indices produced by Defendants Department of Commerce and Census Bureau that

were withheld in full or in part based on an assertion of the deliberative process privilege and that

Plaintiff requested Defendants revisit. That email also advised Defendants that Plaintiff was

continuing to consider whether to move forward with pursuing documents responsive to subpart 4

of its FOIA request. Defendants agreed to promptly review the Vaughn index entries identified by

Plaintiff.

        2.      On March 25, 2021, Defendants Department of Commerce and the Census Bureau

provided Plaintiff updated Vaughn index entries for the documents identified by Plaintiff, and the



                                                 1
            Case 1:20-cv-02674-TJK Document 36 Filed 03/26/21 Page 2 of 4




Department of Commerce disclosed to Plaintiff portions of 36 documents that the Department of

Commerce had previously withheld in part or full.

       3.      Counsel for the parties continue to discuss a resolution for the case and suggest that

it would be useful for the Court to direct the parties to file another Joint Status Report in 21 days,

on April 16, 2021, by which point Plaintiff expects to have completed its review of the updated

Vaughn indices provided by Defendants Department of Commerce and the Census Bureau and

determined whether it intends to continue to pursue documents responsive to subpart 4 of its FOIA

request. At that point, the parties will hopefully be in a position to provide a proposal to the Court

on how the case should proceed, if needed.

                                  Plaintiff’s Additional Statement

       Plaintiff offers the following additional observations:

       As Plaintiff noted in the most recent prior Joint Status Report (Dkt. No. 35), the public has

a right to transparency into the prior administration’s clandestine and discriminatory activities

relating to the 2020 U.S. Census. Notwithstanding this statutory right, Defendants have withheld

thousands of pages of responsive records without adequate justification.              Plaintiff asked

Defendants to reassess just 174 such documents that it believes may be essential to ensuring

transparency and accountability in the 2020 Census and that appeared to have been withheld

improperly. Despite having more than a month to review these records, Defendants waited until

the day before this Joint Status Report was due to provide Plaintiff with revised Vaughn indices

and to disclose a small amount of additional responsive material, as described above.

       Plaintiff is reviewing Defendants’ revised indices and newly disclosed material as quickly

as possible in order to assess whether to seek the Court’s further involvement in resolving

disagreements between the parties regarding Defendants’ continued withholding of responsive



                                                  2
          Case 1:20-cv-02674-TJK Document 36 Filed 03/26/21 Page 3 of 4




records. Due to the delayed response by Defendants, Plaintiff is not yet in position to determine

whether it will be necessary to pursue subpart 4 of its FOIA request, which was not subject to the

Court’s Preliminary Injunction Order. Plaintiff, however, is hopeful that it can complete its review

of Defendants’ revised indices and work with the Defendants to determine how this action should

proceed within the next 21 days.

                                Defendants’ Additional Statement

       The Government received Plaintiff’s most recent demands on February 23, 2021—the day

before the deadline for the last joint status report. See Joint Status Report, ECF No. 35 (Feb. 24,

2021), ¶ 5. The Department of Commerce and the Census Bureau met the deadline set forth in

that report for providing Plaintiff revised draft Vaughn indices and, after further assessment,

additional responsive, non-privileged information. See id. at ¶ 6.

       Defendants dispute the statement that they have withheld responsive records “without

adequate justification.” Pursuant to the Court’s order, Defendants provided detailed preliminary

Vaughn indices. Since the last joint status report, Defendants Department of Commerce and the

Census Bureau have also revisited their determinations regarding 174 documents, released

additional information, and provided revised descriptions in the preliminary Vaughn indices for

the remainder of the documents, at Plaintiff’s request. The Government continues to be amenable

to working with Plaintiff to reach an amicable resolution to this case without the need for

unnecessary litigation.




                                                 3
        Case 1:20-cv-02674-TJK Document 36 Filed 03/26/21 Page 4 of 4



Dated: March 26, 2020                         Respectfully submitted,

MICHAEL D. GRANSTON                           /s/ Patrick J. Carome
DEPUTY ASSISTANT ATTORNEY                     Patrick J. Carome (D.C. Bar No. 385676)
GENERAL                                       WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
ELIZABETH J. SHAPIRO                          1875 Pennsylvania Avenue NW
Deputy Director, Federal Program Branch       Washington, DC 20006
                                              (202) 663-6000
/s/ Stephen M. Elliott                        Patrick.Carome@wilmerhale.com
STEPHEN M. ELLIOTT
Senior Counsel (PA Bar No. 203986)            Mikayla C. Foster*
United State Department of Justice            Rieko H. Shepherd*
Civil Division, Federal Programs Branch       WILMER CUTLER PICKERING
1100 L St. NW                                   HALE AND DORR LLP
Washington, DC 20005                          60 State Street
Tel: (202) 353-0889                           Boston, MA 02109
Fax: (202) 616-8470                           (617) 526-6000
E-mail: stephen.m.elliott@usdoj.gov           Mikayla.Foster@wilmerhale.com
                                              Rieko.Shepherd@wilmerhale.com
Counsel for Defendants
                                              Jared V. Grubow*
                                              WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                              7 World Trade Center
                                              250 Greenwich Street
                                              New York, NY 10007
                                              (212) 230-8800
                                              Jared.Grubow@wilmerhale.com

                                              * Pro hac vice

                                              Counsel for Plaintiff the Brennan Center for
                                               Justice at NYU School of Law




                                          4
